Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors CenturyTel, Inc.: We consent to the incorporation by reference in this Registration Statement on Form S-3 of our reports dated March1,2010, with respect to the consolidated balance sheets of CenturyTel, Inc. and subsidiaries (the Company) as of December31,2009 and 2008, and the related consolidated statements of income, comprehensive income, cash flows, and stockholders’ equity for each of the years in the three-year period ended December31,2009, the related financial statement schedule, and the effectiveness of internal control over financial reporting as of
